          Case 2:20-cr-00579-SVW Document 567 Filed 06/21/21 Page 1 of 1 Page ID #:6814

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES - CHANGE OF PLEA


Case No.: 2:20-cr-00579-SVW                                                            Date: June 21, 2021
Present: The Honorable STEPHEN V. WILSON                                               , G✔District Judge / G Magistrate Judge

Paul M. Cruz                          Katie Thibodeaux             Hermineh Panossian                  Scott Paetty
       Deputy Clerk                        Court Reporter                   Interpreter                   Assistant U.S. Attorney




            USA v. DEFENDANT(S) PRESENT                                ATTORNEYS PRESENT FOR DEFENDANTS
  Arman Hayrapetyan                                                Jilbert Tahmazian
                            ✔ Bond G O/R
                  G Custody G                                                                      ✔ Retained
                                                                                       G Appointed G


                  G Custody G Bond G O/R                                               G Appointed G Retained


                  G Custody G Bond G O/R                                               G Appointed G Retained


                  G Custody G Bond G O/R                                               G Appointed G Retained


                  G Custody G Bond G O/R                                               G Appointed G Retained


PROCEEDINGS: CHANGE OF PLEA


✔ Defendant moves to change plea to the First Superseding Indictment.
G
✔ Defendant now enters a new and different plea of Guilty to Count(s) 26
G                                                                                                                         of the
      First Superseding Indictment.

✔ The Court questions the defendant regarding plea of Guilty and finds it knowledgeable and voluntary and orders the plea
G
  accepted and entered
✔ The Court refers the defendant to the Probation Office for investigation and report and continues the matter to
G
  September 20, 2021 at 9:00 a.m.                for sentencing.
✔
G The Court vacates the court and/or jury trial date.
G The pretrial conference set for                         is off calendar as to defendant                                 .
G Court orders:




G Other:



                                                                                                                :        15
                                                                          Initials of Deputy Clerk            PMC
cc:   Probation Office
CR-08 (09/09)                               CRIMINAL MINUTES - CHANGE OF PLEA
